Citation Nr: 0425308	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  96-23 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
malaria.

2.  Entitlement to a compensable evaluation for left hip 
graft donor site scar.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left ankle, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased evaluation for adherent, 
tender and painful anterior left ankle shell fragment wound 
scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.  In an October 1999 rating 
decision a 20 percent evaluation was assigned for residuals 
of a shell fragment wound of the left ankle, and a separate 
10 percent rating was assigned for adherent, tender and 
painful anterior left ankle shell fragment wound scars.

On appeal the veteran has raised the issues of entitlement to 
earlier effective dates for an award of compensable ratings 
for his service connected  left ankle shell fragment wound, 
and shell fragment wound scars.  As these issues are not 
currently certified or developed for appellate review, they 
are referred to the RO for appropriate action. 


REMAND

In conjunction with his appeal, the veteran requested a 
hearing before the Board in his VAF-9, received in May 1996.  
Under 38 C.F.R. § 20.700 (2003), a hearing will be granted if 
an appellant expresses a desire to appear in person.  
Unfortunately, no hearing has ever been scheduled.

The Board acknowledges that in May 1996, the veteran was, and 
he continues to be, incarcerated in the Connecticut 
Department of Corrections Penal System.  Still, at a minimum 
the requested hearing must at least be scheduled.  VA cannot 
simply assume that the appellant will not appear.   Since 
"Travel Board hearings" are scheduled by the RO, this matter 
should be returned to the RO for the purpose of satisfying 
this procedural due process obligation.  See 38 C.F.R. § 
20.704(d) (2003).

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nevertheless, the veteran should also note that the 
United States Court of Appeals for Veterans Claims has held 
that the Secretary is not authorized by statute or regulation 
to subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While some 
penal institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing, that decision is 
not a matter within VA's power, and the veteran is advised to 
make his request to the proper authority within his 
institution.

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:


The RO should schedule the veteran for a 
Travel Board (or videoconference) Hearing 
in accordance with applicable procedures.  
The veteran and his representative should 
be provided with notice as to the time 
and place to report for said hearing.


The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




